                                                         United States District Court
                                                           Southern District of Texas

                                                              ENTERED
                                                            January 31, 2020
                IN THE UNITED STATES DISTRICT COURT        David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION



IN RE:                            §
                                  §     MISCELLANEOUS NO. H-19-2011
ATTORNEY ROBERT W. BERLETH        §




                    MEMORANDUM OPINION AND ORDER



                           I.   Background

     Robert W. Berleth was licensed to practice law in Texas on
May 1, 2017, and he was admitted to the Southern District of Texas
on May 5, 2017. 1   Berleth's practice involves debt collection and
consumer bankruptcy, and he has offices in Houston,     Texas, and
Helena, Montana.2
     In January of 2019 Berleth appeared as attorney of record in
two bankruptcy cases before Judge Marvin Isgur and a third before


     1
      Texas Attorney Profile, State Bar of Texas, available at
https://www.texasbar.com/AM/Template.cfm?Section=Find A Lawyer&te
mplate=/Customsource/MemberDirectory/MemberDirectoryDetail.cfm&Co
ntactID=339245 (last accessed January 16, 2020); In re Attorney
Admissions, Case No. H-17-MC-1154.
     2
      Oral Deposition of Robert Berleth, Case No. H-19-MP-302
(Synergy), Exhibit A at May 23 Show Cause Hearing, Docket Entry
No. 27A, p. 40. The transcript of Berleth's deposition was not
filed in H-19-MP-302, but it was admitted as an exhibit and
incorporated into the record of the instant case· at Berleth's
January 14, 2020, disciplinary hearing. It was referred to at the
hearing, and will be referred to in this opinion, as Docket Entry
No. 27A in the Synergy case.
Judge Jeff Norman. 3 In each case the petitioner was either referred
to Berleth by Synergy Law LLC ("Synergy") or Synergy was otherwise
involved in preparing the debtor's petition. 4
     Around    the   same   time,   Berleth   represented   Synergy   in
settlement negotiations with a former Synergy client, Sean Cavness,
who had threatened to bring an adversary proceeding against Synergy
related to its handling of Cavness's bankruptcy case, also assigned
to Judge Isgur. 5
     In the course of these proceedings, allegations arose that
Berleth had offered to refer cases to Cavness's lawyer, Charles
Newton, if Newton would agree to settle the proposed adversary
proceeding for less than previously agreed. 6
     Details of the underlying dispute between Cavness and Synergy,
and its ultimate resolution, as well as the allegations against



     3
      See In re Afaf Ali Ahmad, Case No. H-18-BK-37392; In re
Darian Butler, Case No. H-19-BK-30007; In re Leonel Botello, Case
No. H-19-BK-30032.
     4
         Id.
     5
         Id.
     6
      See Objection to Agreed Judgment Sanctioning Synergy
("Cavness Objection"), Case No. H-19-MP-302 (Synergy), Docket Entry
No. 6, 1 40.    Berleth also shared his CM/ECF credentials with
Synergy, and non-lawyer staff at Synergy used those credentials to
file bankruptcy petitions on behalf of Synergy clients.      Agreed
Order Sanctioning Robert W. Berleth, Case No. H-19-BK-30007
(Butler), Docket Entry No. 70.    Berleth was sanctioned for that
conduct, and the issue is not presently before the court.
                                    -2-
Berleth, and the events that led to this referral, are documented

in the five cases assigned to Judge Isgur.7

A.   Synergy Law Operations

     Synergy Law LLC, which appears to have been based in Virginia
and Washington, DC, offered loan modification, foreclosure defense,

and bankruptcy filing services to clients throughout the country.8
As recently as March of 2019, Synergy advertised itself as "an
experienced    full   service   law    firm,"   with   "an   extensive   and
experienced nationwide network of attorneys." 9
     When a potential client contacted Synergy, the company's
non-lawyer staff in Virginia would advise the client about various
options, including bankruptcy. 10      If the client elected to file for
bankruptcy, Synergy's non-lawyer staff would prepare the client's
bankruptcy petition using automated software, and Synergy would

then forward the petition to an "Of Counsel" attorney in the state
where the petition would be filed.11



     7
      See id.   It was also determined that Berleth shared his
CM/ECF credentials with Synergy, and that non-lawyer staff at
Synergy used those credentials to file bankruptcy petitions on
behalf of Synergy clients.   Agreed Order Sanctioning Robert W.
Berleth, Case No. H-19-BK-30007 (Butler), Docket Entry No. 70.
Berleth was sanctioned for that conduct, and the issue is not
presently before the court.
     8
         Id.
     9
      Exhibit CAV-1 to Cavness Objection, Case No. H-19-MP-302
(Synergy), Docket Entry No. 6-1, p. 1.




                                      -3-
      It appears that clients would not necessarily provide a "wet

ink" signature on the original petition prior to electronic filing,
and in certain cases the "Of Counsel" attorneys shared their CM/ECF
login credentials with Synergy's non-lawyer staff, who themselves

filed the petitions. 12


B.   Scott Marinelli

     Synergy's     former   managing   partner,    Scott     Marinelli,   was
reportedly suspended from the practice of law in New Jersey in
2017, as well as in DC in May of 2018. 13     In June of 2018 Marinelli
was charged criminally for fraud and theft related to various real
estate transactions in Pennsylvania. 14 After June of 2018 Marinelli
was removed from the managing partner role at Synergy and appointed
as COO, until early December of 2018, when he appears to have been
terminated. 15



     12
          Id. at 25, 28.
      Original Complaint Concerning Violation of Restrictions on
     13
Debt Relief Agencies; Failure to Properly Provide Bankruptcy
Disclosures Information; the Violation of F. R. Bankr. P. 9011;
Violation of the Automatic Stay; and, Related Relief ( "Cavness
Adversary Complaint"), Case No. C-19-AP-2012 (Cavness AP), Docket
Entry No. 1, 1119, 25; see also Testimony of Terrylle Blackstone,
Case No. H-19-BK-30007 (Butler), Docket Entry No. 58, pp. 9, 19
(stating that Synergy learned in or about June of 2018 that
Marinelli lost his law license).
     14 Exhibit CAV-2 to Cavness Objection,         Case No. H-19-MP-302
(Synergy), Docket Entry No. 6-2.
      Testimony of Terrylle Blackstone,
     15
                                                  Case No.    H-19-BK-30007
(Butler), Docket Entry No. 58, p. 9.
                                   -4-
C.    Berleth's Work for Synergy

      According to Berleth, Scott Marinelli contacted him in mid- to
late-September of 2018 and informed him that Synergy was facing
approximately $150, 000 in sanctions in Montana. 16   Synergy retained
Berleth,      and he was able to reach a favorable settlement for

Synergy. 17
      Berleth also agreed to be an "appearance counsel" for Synergy
in connection with certain bankruptcy cases filed on behalf of
Synergy clients. 18        According to an Agreed Order filed in the
bankruptcy court:
      On October 10, 2018, Berleth & Associates and Synergy Law
      entered into an agreement whereby Berleth & Associates
      would provide bankruptcy assistance. Synergy Law is not
      a member, partner, or regular associate of Berleth &
      Associates. Pursuant to the agreement, Synergy Law would
      collect the fees from clients and prepare the paperwork,
      and then would pay Berleth & Associates in accordance
      with their agreement. 19
According to Berleth, sometime between Thanksgiving and Christmas
of 2018 Synergy approached him about doing additional work for



      Berleth Deposition, Case No. H-19-MP-302 (Synergy), Docket
      16

Entry No. 27A, pp. 50, 53.
      17
           Id. at 15-16.
      18
           Id. at 52-53.
      Agreed Order Sanctioning Robert W. Berleth, Case No. H-19-BK-
      19

30007 (Butler), Docket Entry No. 70, 1 8. After entering into the
October 10, 2018, agreement, Berleth does not appear to have been
associated with any bankruptcy petitions filed in the Southern
District of Texas until December 31, 2018.     See In re Afaf Ali
Ahmad, Case No. H-18-BK-37392.
                                    -5-
Synergy     in   Texas.w     Synergy    flew   Berleth   and    his   wife   to

Washington, DC, and Berleth met with Marinelli. 21 After the meeting
Berleth agreed to assist Synergy with a threatened legal action
against it by former Synergy client Sean Cavness and Cavness' s
lawyer, Charles Newton. 22


D.   Sean Cavness Case

     In June of 2018 Cavness, who lives in Kingsville, Texas, was
facing foreclosure. He contacted Synergy regarding modification of
his home loan. 23      Cavness signed an engagement letter with Synergy
that identified Scott Marinelli as the attorney in charge and
referenced various "Counsel Attorneys" in the states in which
Synergy operated - including two attorneys in Houston. 24             Berleth
does not appear to have been listed in the agreement.
     According to Cavness, Synergy sent him forms he would need to
file for bankruptcy and instructed him, over the phone, how to
complete the forms. 25 Synergy instructed him to file the forms, but
not to disclose that Synergy had assisted him, not to attend the



      Berleth Deposition, Case No. H-19-MP-302 (Synergy), Docket
     20

Entry No. 27A, p. 72.
     21
          Id. at 72-73.
     22
          Id. at 73.
      Statement of Financial Affairs, Case
     23                                                  No.    C-18-BK-20425
(Cavness BK2), Docket Entry No. 9, p. 6.
      See Cavness Adversary Complaint,
     24
                                                  Case    No.   C-19-AP-2012
(Cavness AP), Docket Entry No. 1, 1 7.
     25
          Id. 11 11, 33.
                                       -6-
meeting of creditors, not to complete the required paperwork, and

to disregard any mail he received from the court. 26                     The sole
purpose of filing was to temporarily stop the foreclosure of his
home. 27
        On June 29, 2018, Cavness filed a pro se Chapter 13 petition,
initiating Case No. C-18-BK-20275,             which was assigned to Judge
Isgur.        Cavness failed to appear at his meeting of creditors. 28         He
also failed to appear at an August 15 hearing. 29                      The court
dismissed Cavness's Chapter 13 case and issued an order barring
Cavness from future bankruptcy filings for 180 days. 30
        On September 26,       2018,    Cavness filed another bankruptcy
petition, this time with counsel, initiating case No. C-18-BK-
20425, which was also assigned to Judge Isgur.                    Cavness did not
identify Synergy Law in his Statement of Financial Affairs, which
asked        whether Cavness   had     paid   anyone   in   the    last year   in
connection with preparing a bankruptcy petition. 31                 The following
day Judge Isgur entered an order directing Cavness to appear and


        26
             Id. 11 11, 33.


      Show Cause Order,
      28
                                Case No.      C-18-BK-20425        (Cavness BK2),
Docket Entry No. 8.


      Order Dismissing Case, Case No. C-18-BK-20275 (Cavness BKl),
      30

Docket Entry No. 20.
      See Voluntary Petition, Case No. C-18-BK-20425 (Cavness BK2),
      31

Docket Entry No. 1, p. 47.
                                        -7-
show cause why he should not be held in contempt for violating the
August 15 order. 32
     On October 17, 2018, Judge Isgur held a show cause hearing. 33

Based on testimony at the hearing, the court removed the prejudice
in its prior order and allowed Cavness's new case to proceed.� The

court also appears to have instructed Cavness and his counsel to
conduct an inquiry into whether enough evidentiary support existed

to file a cause of action against Synergy Law, and potentially
others,     for    violation      of   the   debt   relief   agency    and   other
bankruptcy provisions and rules. 35            The court directed Cavness to
file a status report by November 1. 36

     On November 1, 2018, attorney Charles Newton filed a status
report      on    behalf   of     Cavness,     stating   that    (1)    Newton's
investigation revealed that Cavness had paid Synergy Law $2,550 in
connection with his prior bankruptcy petition, and (2) there was
reason     to    believe   that    Synergy     misrepresented   its    services,
committed malpractice, and that Synergy violated various provisions


      Order to Show Cause, Case No. C-18-BK-20425 (Cavness BK2),
     32
Docket Entry No. 8, p. 1.
     33
          See Courtroom Minutes, Case No. C-18-BK-20425 (Cavness BK2).
      See id.; Status Report on Rule 11 Inquiry as to Evidentiary
     34

Support for Filing a Cause of Action Against Synergy Law, LLC and
Others ("Status Report"), Case No. C-18-BK-20425 (Cavness BK2),
Docket Entry No. 35.
     35
          See id. at 1.
     36
          Courtroom Minutes, Case No. C-18-BK-20425 (Cavness BK2).
                                         -8-
of 11 U.S.C.      §§    526-528, as well as the Federal Rules of Bankruptcy

Procedure.37       Newton proposed filing an adversary proceeding on

behalf of Cavness to pursue those causes of action.38                       In "an
attempt to mitigate," Newton proposed to first provide a copy of
the status report to Synergy to "ascertain the possibility of a

settlement resolution."�                Newton also advised the court that
"[s]hould a settlement or resolution result without the need to
file an adversary proceeding, Mr. Cavness will file and circulate
a motion for approval pursuant to F. R. Bankr. P. 9019. 1140
     On November 9, 2018, Cavness filed an Application to Employ
Charles Newton & Associates "to represent [Cavness] in analyzing
and prosecuting an adversary proceeding against third parties,
Synergy     Law,       LLC,   and   possibly     its   lawyers   and   affiliated
companies."41 Cavness reported that he had negotiated a contingency
fee arrangement with Newton "that requires payment of hourly sums,
in addition to expenses and costs, as approved by the Court, from
any funds or sums awarded and recovered. "42                 The fee agreement
states:     "We will not seek to collect our fees and expenses against


      Status
     37
                       Report,   Case    No.    C-18-BK-20425    (Cavness    BK2),
pp. 10-12.
     38
          Id.   1 15.
     39Id.
     40
          Id.   1 16.
      Application to Employ Charles Newton & Associates as Special
     41

Counsel Pursuant to 11 U.S.C. § 328 (a) ( "Application to Employ"),
Case No. C-18-BK-20425 (Cavness BK2), Docket Entry No. 40, 11.
     42
          Id.   1 9.
                                          -9-
you but will strive to collect the fees and costs you incur from

the violators." 0

     On December 5, 2018, Judge Isgur granted the Application to
Employ Charles Newton. 44

E.   Settlement Negotiations With Marinelli and Berleth

     On December 11, 2018, Newton emailed Scott Marinelli at
Synergy, referencing and rejecting a December 7 offer from Synergy
to settle the Cavness dispute for $10,000. 45        Newton wrote:   "We do

not agree with your opinions concerning this case and your belief
that this is a      'shakedown' .      Synergy seems to have identical
trouble across the Country."%          Newton offered to settle the case
for $15,000, based on the $2,550 Cavness paid to Synergy, Cavness's
$310 filing fee in the first bankruptcy, an anticipated court
sanction against Synergy of at least $1,500, and anticipated
attorneys' fees to Newton of $10,000.�
     On December 14, 2018, Marinelli accepted Cavness's offer to
settle for $15,000, with a change in the dates of payment. 48
According    to   Newton,   he   and     Marinelli   spoke   by   phone   on


     4Engagement Letter, Exhibit 1 to Application to Employ, Case
         3

No. C-18-BK-20425 (Cavness BK2), Docket Entry No. 40-1, p. 2.
     44 Order Granting Application to Employ, Case No. C-18-BK-20425
(Cavness BK2), Docket Entry No. 48.
      Exhibit CAV-4 to Cavness Objection, Case No. H-19-MP-302
     45

(Synergy), Docket Entry No. 6-4, p. 3.
     46Id.




                                    -10-
December 27, 2018, and Newton emailed Marinelli on December 28, but

they did not communicate thereafter.49
      On December 31, 2018, and January 1, 2019, Berleth's CM/ECF
credentials were used to file bankruptcy petitions in the Southern
District of Texas on behalf of Afaf Ali Ahmad and Darian Butler.50

In each case Synergy prepared and/or filed the petition or other
documents.51    Each case was assigned to Judge Isgur.
     On January 11, 2019, Berleth contacted Newton and advised him
that Marinelli was no longer associated with Synergy. 52    According
to Newton, Berleth requested a working lunch meeting with Cavness's

attorneys to further discuss settlement. 53
     On January 14,     2019,   Berleth and Berleth' s wife met with
Newton, Newton's wife,      and Newton's daughter   (all of whom are
attorneys at Newton    &   Associates) at a Mexican restaurant in the
Woodlands. 54


      Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
     49

Entry No. 6, 1 38.
      See In re Afaf Ali Ahmad, Case No. H-18-BK-37392; In re
     50

Darian Butler, Case No. H-19-BK-30007.
     51
       See, e.g., Transcript of February 1 Hearing, Case No. H-18-BK-
30007, Docket Entry No. 58, p. 12; Agreed Order Sanctioning Robert
Berleth, Case No. H-19-BK-30007, Docket Entry No. 70, 11 7, 10.
      Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
     52

Entry No. 6, 1 39; Berleth Deposition, Case No. H-19-MP-302
(Synergy), Docket Entry No. 27A, p. 14.
      Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
     53

Entry No. 6, 1 39.
      Berleth Deposition, Case No. H-19-MP-302, Docket Entry
     54

No. 27A, p. 19; Transcript of March 5 Hearing, Case No. H-19-MP-302
(Synergy), Docket Entry No. 14, pp. 13-14.
                                  -11-
     Berleth's and Newton's accounts of what was said at the

meeting are detailed in Section II, below.      It is undisputed that

at the meeting       (1) Berleth informed Newton that Synergy was
repudiating the settlement agreement         reached   with   Marinelli;
(2) Berleth sought to settle the case for less than $15,000;
(3) Newton did not agree to settle the case for a lesser amount;

and (4) during the course of the meeting, Berleth told Newton that
(a) Synergy files 50 bankruptcy cases a month, at least some of
which are in the state of Texas;       and   (b) Synergy could refer

automatic stay and discharge injunction work from those cases to
Newton's law firm. 55

F.   Ongoing Proceedings Involving Berleth, Synergy, and Cavness

     On January 15, 2019, Judge Isgur held a hearing to address
deficiencies in the Ahmad and Butler petitions. 56        At the hearing
Berleth stated that Synergy had prepared the Butler petition, which
he conceded was "grossly deficient," and that Berleth was being
paid as "appearance" counsel in the case.n          Based on Berleth's
statements at the hearing, Judge Isgur scheduled another hearing
for February 1, 2019, and directed Synergy to appear. 58

      Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
     55

Entry No. 6, 1 40; Berleth Deposition, Case No. H-19-MP-302
(Synergy), Docket Entry No. 27A, pp. 14-15,17; Joint Response to
Show Cause Order, Case No. H-19-MP-302 (Synergy), Docket Entry
No. 25, 11 8-13.
     56 Transcript of Motion Hearing,        Case   No.    H-19-BK-30007
(Butler), Docket Entry No. 55.
     57
          Id. at 14-16.
     58
      Courtroom Minutes, Case No. H-19-BK-30007 (Butler), Docket
Entry No. 13.
                                -12-
     According to Newton, on January 19, 2019, he "followed up with

Mr. Berleth after the Cavness lunch meeting by email but [Berleth]
never responded back.   1159
                               Neither a copy of that email nor a
quotation of its contents is in the record.      Berleth stated in his
deposition that "I made that [$10,000] offer to Mr. Newton, and
then sometime later he emailed me his decline of that offer."�

     On January 23, 2019, Newton filed an Updated Status Report in
the Cavness bankruptcy informing the court that he had met with

Berleth,     who informed Newton that Synergy was repudiating the
settlement agreement reached with Marinelli. 61 Newton wrote:        "With

the repudiation of the settlement of which was in the process of
being finalized, along with other issues that have come to light,
Mr. Cavness informs the Court of his intent to file an adversary
proceeding against Synergy Law,         its associated   entities,    its
principals, Scott Marinelli and its local counsel on or before
February 28, 2019. 1162 The Updated Status Report does not mention an
offer by Berleth to refer cases to Newton.
     On February 1, 2019, Judge Isgur held a hearing in the Butler
bankruptcy case at which Synergy Law was ordered to appear. 63 Based


      Cavness Objection, Case No. H-19-MP-302
     59
                                                    (Synergy), Docket
Entry No. 6, 1 43.
      Berleth Deposition, Case No. H-19-MP-302 (Synergy), Docket
     60

Entry No. 27A, p. 27.
      Updated Status Report on Rule 11 Inquiry, Case No. C-18-BK-
     61

20425 (Cavness BK2), Docket Entry No. 64.
     62
          Id. at 2.
      Transcript of Hearing, Case No.
     63
                                              H-19-BK-30007   (Butler),
Docket Entry No. 58.
                                 -13-
on testimony at the hearing, Judge Isgur entered an Order to Show

Cause why Synergy Law should not be sanctioned for violating
"numerous     provisions        of     sections   526,    527,   and   528   of   the
Bankruptcy Code" and be barred from the unauthorized practice of
law in Texas, and why Berleth should not have his CM/ECF filing
privileges suspended for allowing Synergy Law to file cases using
his login credentials.M
     On February 4,            2019,    Judge Isgur held a hearing on the
February 1 Order to Show Cause. 65 At the conclusion of the hearing,
the court temporarily suspended Berleth' s CM/ECF filing privileges. 66

     On     February      6,    2019,     Judge   Isgur    entered     a   Temporary
Restraining Order ("TRO") prohibiting Synergy Law from practicing
law in Texas. 67
     On February 20, 2019, counsel for Synergy and the Bankruptcy
Trustee appeared and preliminarily agreed to a permanent injunction
against Synergy practicing law in the Southern District of Texas,
and Synergy agreed to disgorge fees received from several clients,
including Cavness. 68          Berleth agreed in principle to a bar from
filing any bankruptcy petitions in the Southern District of Texas


     64
          Order, Case No. H-19-BK-30007 (Butler), Docket Entry No. 43.
      Transcript of TRO/Show Cause Order Status Conference, Case
     65

No. H-19-BK-30007 (Butler), Docket Entry No. 57.
     66
          Id. at 24-25.
      Temporary Restraining Order, Case No. H-19-MP-302 (Synergy),
     67

Docket Entry No. 1.
      Transcript of Preliminary Injunction Hearing, Case No. 19-BK-
     68

30007 (Butler), Docket Eptry No. 81, pp. 14-15.
                                          -14-
for    one     year,     a   two-month   suspension      of    his   CM/ECF   filing
privileges, to re-take the ECF filing class, to perform five hours
of    ethics CLE,        and to disgorge        $4,000    in    fees   received   in
connection with the Ahmad case. 69 The court set another hearing for
March 5 at which the parties would either present an agreed Form of
Orders or, if there was no settlement, present witnesses. 70
       On February 22, 2019, Newton was reportedly first notified of
the pending agreed judgment against Synergy and the existence of a
miscellaneous case addressing it. 71
       On February 26, 2019, Newton filed a notice of appearance in

the Synergy miscellaneous case. 72
       On March 1, 2019, a proposed Agreed Judgment was entered
against Synergy. 73          The Agreed Judgment would have provided for a
permanent injunction barring Synergy Law from operating as a debt
relief agency, bankruptcy petition preparer, mortgage assistance
provider, or from the unauthorized practice of law in the Southern
District of Texas.�              The Agreed Judgement also provided for


       69
            Id. at 23.
      70
            Id. at 26.

      Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
       71
Entry No. 6, 1 5.
      Notice of Appearance and Request for Notice, Case No. H-19-
      72

MP-302 (Synergy), Docket Entry No. 4.
      Agreed Judgement Sanctioning Synergy Law LLC, Case No. H-19-
      73

MP-302 (Synergy), Docket Entry No. 5.


                                         -15-
disgorgement of fees received from several Synergy Law clients,

including $2,550 received from Sean Cavness. 75
     On March 3, 2019, Cavness (through Newton) filed an objection
to the proposed Agreed Judgment Sanctioning Synergy Law, stating
that Cavness was an         interested    party, that   Cavness   was not

consulted before submission of the Agreed Judgment, and that the
Agreed Judgment did not include awards for Cavness's filing fees,
emotional anguish, punitive damages, or attorneys' fees. 76
     Included in Cavness's objection to the Agreed Judgment was the
allegation that, at the January 14, 2019, lunch in the Woodlands,
Berleth told Newton that if Newton would agree to no longer pursue
the Cavness matter Synergy would refer all of its automatic stay
and discharge injunction work to Newton.n
     On March 4, 2019, an Agreed Order was signed and entered
sanctioning Berleth in connection with the Butler, Ahmad, and
Botello bankruptcy cases. 78     The parties to the order stipulated
that Berleth assisted Ahmad, Butler, and Botello - directly and
indirectly through Synergy - with filing bankruptcy petitions in
the Southern District of Texas; that Berleth provided his CM/ECF
credentials to Synergy; and that Synergy used Berleth's credentials


     75
          Id. at 5.
      Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
     76

Entry No. 6.
     77
          Id.   1 40 (c).
      Agreed Order Sanctioning Robert W. Berleth, Case No. H-19-BK-
     78

30007 (Butler), Docket Entry No. 70.
                                   -16-
to file documents in all three cases. 79               The court ordered that

Berleth:
     (1)         be enjoined from filing bankruptcy petitions on
                 behalf of debtors in the Southern District of
                 Texas for one year,

     (2)         have his CM/ECF filing privileges suspended for 60
                 days,
      (3)        return $4,000 to Ahmad,
     (4)         retake the CM/ECF training course for users within
                 five days, and

     (5)         complete five hours of ethics Continuing Legal
                 Education within six months. 80
     On March           5,   2019, Judge Isgur held the scheduled hearing
concerning Synergy and Berleth.           He began by stating he wanted to
address the allegations in Cavness' s objection to the Agreed
Judgment Sanctioning Synergy Law. 81                Specifically, Judge Isgur
stated:

          . I want to know why I should not vacate my order
     approving the Berleth settlement until there can be a
     full hearing on whether those allegations are accurate
     and whether the Court is required by law to refer Synergy
     and Mr. Berleth for a criminal prosecution based on the
     alleged bribe offered to Mr. Newton.�
     Based on testimony at the March           5   hearing, Judge Isgur entered
a Show Cause Order and scheduled a hearing for May 23 to determine


     79   Id.   11 7-10.
     80
          Id.   1 13.
      Transcript of Hearing Re: Injunction and Order of Suspension,
     81

Case No. H-19-MP-302 (Synergy), Docket Entry No. 14, p. 4.
     s2Id.

                                        -17-
whether the court was required to make a criminal referral. 83 Judge

Isgur also entered a Show Cause Order stating that the court would
determine at the hearing whether it should vacate, alter, or amend
its March 4 order approving sanctions against Berleth. 84
     On April 9,   2019,   Cavness filed an adversary proceeding

against Synergy Law, several of its employees, and two Texas-based
"of counsel" attorneys, alleging violations of the automatic stay,
as well as restrictions on debt relief agencies, failure to provide
bankruptcy disclosures, and other causes of action. 85
     On May 11, 2019, Berleth was deposed by attorneys for the

United States Trustee's Office and Synergy Law.M
     On May 22, 2019, attorneys for Berleth, Synergy, and Cavness
filed a Joint Agreed Response to the Show Cause Order against
Synergy and Berleth.n
     On May 23, 2019, Judge Isgur held a hearing on the Show Cause
Orders against Berleth and Synergy, at which counsel for Berleth,



      Show Cause Order, Case No. H-19-MP-302
     83
                                                   (Synergy),   Docket
Entry No. 9.
      Show Cause Order, Case No. H-19-BK-30007 (Butler), Docket
     84

Entry No. 73.
      Cavness Adversary Complaint, Case No. H-19-AP-2012 (Cavness
     85

AP), Docket Entry No. 1.
      Berleth Deposition, Case No. H-19-MP-302 (Synergy), Docket
     86

Entry No. 27A.
      Joint Agreed Response to Show Cause Order, Case No. H-19-MP-
     87

302 (Synergy), Docket Entry No. 25.
                               -18-
Synergy, Cavness, and the Trustee appeared. 88          After hearing from
the parties, the court took the criminal referral under advisement
pending review of Berleth's deposition. 89          The court also observed
that, based on a recent filing from Newton, it appeared that
Synergy was continuing to file bankruptcy petitions in Texas in

violation of the TRO.w        Counsel for Synergy and the Trustee stated

that they were discussing the matter and would file any necessary
pleadings. 91    The court stated that it would await filings before
scheduling any hearings. 92
     Newton and counsel for Synergy stated at the May 23, 2019,
hearing that they had reached an agreement to settle the Cavness
matter and would circulate a motion for the court's approval. 93
     On June 19,          2019,   Cavness filed a Motion to Compromise
Controversy, seeking the court's approval of a settlement with
Synergy on the following terms:              Synergy agreed to pay Cavness
$5,410 (two times the amount Cavness paid Synergy, plus a filing
fee), and Synergy agreed to pay Charles Newton and Associates



      Transcript of Show Cause Hearing,
     88
                                                     Case No.   H-19-MP-302
(Synergy), Docket Entry No. 27.
     89
          Id. at 35, 42.
     90
          Id. at 35-39.
     91   Id. at 42.


     93
          Id. at 39-40.
                                      -19-
$25,000.94     In support of his motion, Cavness averred that the
factors to be considered by the court all weighed in favor of
approval, including that "the parties have engaged in arms-length
negotiations and that the settlement agreement reached is an
arms-length settlement. 11   95




     On June 26, 2019, Judge Isgur issued a Memorandum Opinion
finding that (1) the court had reasonable grounds to believe that
Berleth violated§ 152(6), and that (2) the court therefore had a
mandatory duty to report Berleth to the United States Attorney
pursuant to 18 U.S.C.§ 3057(a).96        Referrals would also be made to
the United States District Court and the State Bar of Texas with a
recommendation that disciplinary proceedings be commenced against
Berleth.97
     On July 9, 2019, a copy of the Memorandum Opinion was docketed
in the instant case as a charge of misconduct.98
     On July 17, 2019, Judge George C. Hanks, Jr. sent a letter to
Berleth in which he (1) notified Berleth that the disciplinary


      First Amended Motion to Compromise Controversy Pursuant to
     94

FRBP 9019, Case No. C-18-BK-20425 (Cavness BK2), Docket Entry
No. 85, 11 16-18.
     95
          Id. 11 19-23.
     96 Memorandum Opinion, Case No. H-19-BK-30007 (Butler), Docket
Entry No. 88, pp. 2, 19.
     97
          Id. at 19.
      Docket Entry No. 1. References to docket entries with no
     98

case number refer to filings in the instant case.
                                  -20-
matter had been referred to Judge Hanks for preliminary review, and

(2) ordered Berleth to file any response to Judge Isgur's charge by
July 31, 2019. 99
      On August 12, 2019, Berleth wrote to Judge George C. Hanks,
Jr. informing him that Berleth did not receive Judge Hanks' letter

until July 29, and apologizing for the delay. 100       Berleth attached

a Respondent's Preliminary Statement,         described in more detail
below, in which he stated:       "The Respondent strongly disagrees with
the characterization and interpretation of [Judge Isgur's] opinion,
and adamantly den[ies] any and all criminal wrongdoing associated
therewith. " 101
      On August 23, 2019, Judge Hanks issued a Preliminary Report
recommending that "disciplinary proceedings should proceed on the
charge that Robert W. Berleth committed a violation of 18 U.S.C.
§ 152(6) by offering case referrals to an opposing lawyer to induce
that lawyer to reduce his settlement demand in a bankruptcy
adversary proceeding. Specifically, such proceedings are necessary
to resolve key factual disputes raised by [Berleth's Preliminary
Response].           11 102




      Letter from Judge George C. Hanks, Jr. to Robert Berleth,
      99

Docket Entry No. 2.
       Letter from Robert Berle th to Judge George C. Hanks, Jr. ,
      100

Docket Entry No. 5, p. 3.
      101
            Respondent's Preliminary Statement, Docket Entry No. 5, p. 2.
      102
            Preliminary Report, Docket Entry No. 6, p. 5.
                                    -21-
      On August 28, 2019, Chief Judge Lee H. Rosenthal entered an

order appointing the undersigned judge as hearing judge pursuant to

Rule 5 of the Southern District of Texas Rules of Discipline. 100

      On September 5,       2019,    the court appointed Jon Liroff as

special prosecutor pursuant to Rule S(E). 1M

      On December 9, 2019, the court entered an order setting the

case for hearing on January 14, 2020. 1�

      On January 14, 2020, the court held a hearing in open court at

which the special prosecutor and Berleth presented evidence and

arguments. 106

      Having carefully considered the evidence and the parties'

arguments,      the court makes the following findings of fact and

conclusions of law pursuant to Fed. R. Civ. P. 52(a)(1).


                            II.     Factual Issues

      Newton and Berleth have provided several statements, directly

and through counsel, regarding the January 14, 2019, meeting in the

Woodlands.




      103
            Order, Docket Entry No. 7.
     104
            Order, Docket Entry No. 8.
     105
            Order, Docket Entry No. 9.
      106   Minute Entry Order, Docket Entry No. 13.

                                      -22-
A.   January 23, 2019 - Updated Status Report on Rule 11 Inquiry 107

     In an Updated Status Report to the bankruptcy court on
Cavness' s proposed adversary proceeding against Synergy, filed nine
days after the January 14, 2019, lunch meeting with Berleth, Newton

stated:
     On Monday, January 18, 2019 [sic] 108 undersigned counsel
     met face-to-face with Robert Berleth, who had reportedly
     been retained by Synergy Law due to the recent
     termination of Scott Marinelli by Synergy Law. During
     that meeting Mr. Berleth advised that Synergy Law wished
     to substantially reduce the amount of the settlement
     funds that had previously been agreed upon with Scott
     Marinelli. It was explained that Scott Marinelli, who
     was employed by Synergy Law at the time, did not have the
     authority to enter into the agreement made with
     undersigned counsel.      Therefore, Synergy Law was
     repudiating the agreement and wished to negotiate a new
     agreement with lighter terms.
     With the repudiation of the settlement of which was in
     the process of being finalized, along with other issues
     that have come to light, Mr. Cavness informs the Court of
     his intent to file an adversary proceeding against
     Synergy Law, its associated entities, its principals,
     Scott Marinelli and its local counsel on or before
     February 28, 2019. 109




       Updated Status Report on Rule 11 Inquiry as to Evidentiary
     107

Support for Filing a Cause of Action Against Synergy Law, LLC and
Others ("Updated Status Report"), Case No. C-18-BK-20425 (Cavness
BK2), Docket Entry No. 64.
       January 18, 2019, was a Friday. All other references in the
     108

record indicate that this meeting took place on Monday January 14,
2019.
       Updated Status Report, Case No. C-18-BK-20425 (Cavness BK2),
     109

Docket Entry No. 64, p. 2.
                               -23-
B.   March 3, 2019        Cavness   Objection   to   Agreed   Judgment
     Sanctioning Synergy110

     In an objection to a proposed Agreed Judgment sanctioning
Synergy - and ordering disgorgement to Cavness,       among others -
Newton stated:
     17.   It appears that the local counsel Synergy engages
           are typically compromised in some way, either
           ethically,  or lack experience,      and/or lack
           earnings.

     For example:
     [Discussion of two attorneys in the Southern District of
     Texas and one attorney in the District of Kansas who were
     reportedly affiliated with Synergy Law and had been
     suspended from the practice of law or otherwise
     sanctioned.]


           c.    Robert Berleth only recently graduated from
                 law school,    is inexperienced,    and is
                 self-employed.
     [Discussion of criminal charges against Scott Marinelli
     and actions against Synergy Law in other jurisdictions.]
     20.   Synergy's recruitment of Mr. Berleth and its
           handling of the SDTX cases of Butler, Botello,
           Cavness, and/or Martinez and Villarreal, is
           evidence that the limited sanctions against
           Synergy has neither averted, discouraged, impeded,
           nor forestalled the same inappropriate conduct
           from occuring [sic] in the SDTX or elsewhere.
     [Discussion of damages to Cavness and prior settlement
     agreement with Synergy.]
     39.   On January 11, 2019 undersigned counsel was
           contacted by Robert Berleth advising that Scott


      °Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
     11
Entry No. 6.
                               -24-
               Marinelli was no longer with Synergy Law.
               Mr. Berleth requested a working lunch meeting with
               Mr. Cavness' attorneys in The Woodlands, Texas to
               discuss the settlement further.
     40.       On January 14, 2019 counsel for Mr. Cavness had a
               lunch meeting at Natalita's #2 Mexican Restaurant
               in The Woodlands, Texas per Mr. Berleth's request.
               During that meeting, Mr. Berleth informed counsel:

               a.   That Synergy Law was repudiating the
                    settlement agreement it had reached with
                    Mr. Cavness.


               c.   That Synergy Law files approximately 50
                    bankruptcy cases a month in the State of
                    Texas, and if counsel would agree to no
                    longer pursue Mr. Cavness' matter that
                    Synergy would refer all of its automatic stay
                    and discharge injunction work in Texas to
                    Charles Newton & Associates, which could be,
                    in Mr. Berleth's view, substantial.     (This
                    offer was refused).


     43.       On January 19, 2019 undersigned counsel followed
               up with Mr. Berleth after the Cavness lunch
               meeting by email but [Berleth] never responded
               back. 111

C.   March 5, 2 019 - Hearing on Preliminary Injunction Against
     Synergy Law 112

     At a March 5, 2019, hearing, after being sworn before Judge
Isgur, Newton testified as follows regarding paragraph 40(c) of the
Cavness Objection:
     THE COURT:      Is that a truthful statement?

     111
           Id. 11 17-43.
       Transcript of Hearing Re:
     112
                                      Injunction and Order of
Suspension, Case No. H-19-MP-302 (Synergy), Docket Entry No. 14.
                                  -25-
     MR. NEWTON:        That's a truthful statement.

     THE COURT:   Is there anything that needs to be added to
     it to make it the truth, the whole truth, and nothing but
     the truth?

     MR. NEWTON:  The only reason I'm hesitating is we had a
     lengthy conversation, and part of it began in this
     restaurant and proceeded out into the parking lot when we
     left, and the issue arose twice during that time. The
     last time was in the parking lot, and we told Mr. Berleth
     that we would not accept that offer. The first time it
     was broached I told Mr. Berleth that I was here to
     discuss my client and not my relationship or my business
     - pardon me - the law firm's business with any client.
     And I had thought that that would push the subject off.
     It didn't. It continued. 113
At the March 5, 2019, hearing, Berleth's attorney, Adelita Cavada,
stated:

     MS.  CAVADA:    Thank you.    Your Honor, I think the
     accusation of a bribe is not an accurate description of
     the communications between Mr. Berleth and Mr. Newton.
     I think it's sensationalized a little bit. Mr. Berleth
     at the time (indisc.) tried to work things out on
     Synergy's behalf. I'm not sure when that conversation
     was, but it appeared that - I think it was more of a,
     look, Synergy has these bankruptcy cases; would you
     consider - can we refer bankruptcy cases to you. I don't
     think it - I don't believe it was in any way a bribe.114


D.   April 9, 2019 - Cavness Adversary Complaint Against Synergy115

     In an adversary complaint filed by Cavness against Synergy
Law, Newton alleged:



     11
       3
           Id. at 17.


       5
     11Cavness Adversary Complaint, Case No. C-19-AP-2012 (Cavness
AP), Docket Entry No. 1.
                                    -26-
     56.    On January 11, 2019 undersigned counsel was
     contacted by Robert Berleth who advised that Scott
     Marinelli was no longer with Synergy Law. Mr. Berleth
     requested a working lunch meeting with Mr. Cavness'
     attorneys in The Woodlands, Texas to discuss the
     settlement further.

     57.    On January 14, 2019 counsel for Mr. Cavness had a
     lunch meeting at Natalita's #2 Mexican Restaurant in The
     Woodlands, Texas per Mr. Berleth's request. During that
     meeting, Mr. Berleth informed counsel that the global
     settlement between Mr. Cavness and Synergy Law was
     repudiated.116


E.   May 11, 2019 - Berleth Deposition117

     Berleth was deposed by Hector Duran for the U.S. Trustee's
Office         and   Brad   Parker   for Synergy   Law,   LLC.   Berleth   was
represented at the deposition by Adelita Cavada.
     Berleth testified as follows:
     Scott had apparently entered into some kind of settlement
     agreement with Chuck outside of Synergy's knowledge. And
     Synergy basically said - asked me to fix it, similar to
     the situation I had in Montana, which is what I was
     trying to do. It was a settlement discussion, which is
     exactly why we tried to - I wanted to meet with him
     face-to-face to see if we could work a reasonable
     settlement out. I believe that Chuck Newton was at the
     time trying to basically extort Synergy for the idea of
     we're going to file all these horrible terrible things
     about you and bring the wrath of the bankruptcy court
     down upon you if you don't pay me money.118


     I'm not sure what you're characterizing there, whether
     you're saying that I'm the one that told them I could

     116
              Id. 11 56-57.
     11Berleth Deposition, Case No. 19-MP-302
          7
                                                            (Synergy), Docket
Entry No. 27A.
     118
              Id. at 20.
                                        -27-
reduce it or whether they asked me to reduce it, but that
was the intent with me meeting with Chuck Cavness (sic),
for me to reduce the amount of money, reduce their
exposure.   And I think everybody on the Synergy side
agreed that Chuck Cavness was asking an exorbitant
amount. 119


Q. So you made a $10,000 settlement offer to Mr. Newton.
Did he accept that offer?

A. I recall I had authorization from Synergy to settle
if for $10,000. I made that offer to Mr. Newton, and
then sometime later he emailed me his decline to that
offer. 120


Q. Did Mr. Newton, on January 14th, 2019, ever tell you
how much money it would cost Synergy Law to settle the
Cavness matter?
A.   I think he wanted 20,000 or - I think he wanted
20,000 for him and 5,000 for Mr. Cavness, as I recall.
It may not be. I think that was what he wanted off the
top of my head. I don't know the details as we sit here
today. 121


The other point that I made to him was, I believe
Mr. Cavness paid I think about $4,500, $5,000 as I
recall, and my conversation to him was, This makes your
client whole, right? So your client is going to get all
of the money they paid to Synergy back and it pays your
client's bankruptcy counsel, right? Because the presump­
tive rate is I think 4750. I don't know what it is, but
it's around - less than $5,000 in the Southern District
of Texas. And so this would make your client whole and
pay for his bankruptcy through other counsel. So, you
know, not negotiating with Chuck Newton because I really
felt like while we were there, it was Chuck Newton was


n9Id. at 79.
120Id. at 26-27.
121Id. at 27.

                          -28-
doing the negotiating for himself, not for Mr. Cavness,
because the $10,000 settlement that I offered would have
made his client whole and made the -- not only made his
client whole, but also paid for his client's bankruptcy.
So that was another one of my points in the settlement. 122



Q. Okay it is alleged in paragraph 40C that you informed
Mr. Newton that Synergy Law files approximately 50
bankruptcy cases a month in the state of Texas, and if
Mr. Newton would agree to no longer pursue Mr. Cavness'
matter, that Synergy would refer all of its automatic
stay and discharge injunction work in Texas to Charles
Newton and Associates, which could be, in your view,
substantial. Is that allegation true?
A.   It is patently false.

Q.   You deny ever making that statement to Mr. Newton?
A. Certainly. I never said that they filed 50 cases a
month in the state of Texas. I think that they file 50
bankruptcy cases a month. I don't know if the state of
Texas is a correct assessment there. Going through it
sentence by sentence, there was no - if Counsel would
agree to no longer pursue Mr. Cavness' matter, there was
no quid pro quo. There was a conversation about general
networking of what is his law firm surrounded, what does
he do, what's his business model for his law firm, and we
had that conversation. But it had nothing to do with the
current   bankruptcies    and   nothing   to    do   with
Mr. Cavness. 123


A. I think I mentioned 50 bankruptcy cases a month. I
don't think I said they were solely in the state of
Texas. 124




122rd. at 26.

123rd. at 16.
124Id. at 17.
                             -29-
Q. And the second part of paragraph 40C of Exhibit 2 is
you never - I believe you said that there was never any
quid pro quo?

A.      Absolutely not.
Q.  So you didn't make an offer to Mr. Newton that he
drop the Cavness matter in return for helping Synergy out
with stay and discharge injunction work?

A. Absolutely not. I did discuss the settlement of the
Cavness matter.    We did discuss at a completely later
time in the conversation about, again, just general
networking. I offered my own services because typically
my law firm is a collections law firm so I offered to him
to, you know, hey, I know you've got some default
judgments that are sitting there taking up drawer space.
Send them over and maybe I can take a look and collect
some of them which is kind of what I do. But there was
certainly no quid pro quo any more than he was trying to
bribe me with work of collecting his default judgment.
Q. So are you alleging that Mr. Newton is telling a lie
when he includes paragraph 40C in Exhibit 2 and files it
with the bankruptcy court?
A. I think he is very self-servingly interpreting the
conversation that we had at lunch. 125


A. I haven't called any of them liars. I said they are
self-servingly interpreting multiple different parts of
a two-hour long conversation to take certain components
of it out of context or line up certain components of it
to make this paragraph, so that's a self-serving
interpretation. It's obviously a biased paragraph that
I disagree with. 126


A. Yeah. We talked about everything from Mexican food
to pickup trucks to general networking. So at some point


125
      Id. at   17-18.

126
      Id. at   18-19.

                          -30-
what I do and my business model came up. At some point
what he does and his business model came up and we
discussed those. It had nothing to do with Cavness. At
that point, I mean, the first 30 or 45 minutes of the
meeting, we had already said everything we were going to
say about Synergy and Cavness, and then we moved on to
generic. 127



Q. And your testimony here today under oath is that you
never tied that offer of your own services to dropping
the Cavness matter?
A.   Absolutely not.   Not even close.      There was no
connection to the Cavness case or my services or his
services or any future networking at all. 128


unlike paragraph C of Chuck Newton's exhibit where I can
patently   stand     up  and    say   he's   lying    or
misinterpreting. 129
Q.   And that's the position you're going to take on
May 23rd when the ordered show cause is heard by the
bankruptcy court?
A.      On paragraph C?

Q.      40C of Exhibit 2.
A. That interpretation of the conversation is absolutely
patently false. 130


Q. Okay. But I'm just asking for your opinion of it.
You thought that Chuck Newton was charging way too much
money for that kind of work, didn't you?


127   Id. at 22.
128   Id. at 22-23.
129
      Id. at 36.


                            -31-
A. Absolutely. Nobody asked him to go and do all of
this . . . . I don't think Shawn Cavness asked him to do
that. And, you know, Synergy's position was, again, like
I told him, if we're going to pay $20,000 on this thing,
we're going to pay it to Cavness. We're going to pay off
the balance on his house and be done with it. 131


The first half of the lunch, I was merely negotiating
with him as a settlement.          Then we closed those
settlement negotiations. We talked about Mexican food.
We talked about - my wife is from El Paso. She speaks
Spanish.   She talks about Mexican food a lot. And we
talked about pickup trucks, and that's when his business
model came up of, well, this is what I do. I wait for
the violation of the automatic stay typically against -
I think he described it as the big banks are the ones
that violate the automatic stay, whether intentionally or
unintentionally, doesn't matter, but they do. And his
business model is kind of going and, for lack of a better
term, popping the big banks for violating that stay. In
a completely separate conversation, that's when I said,
well, Synergy has a lot of clients just by the numbers.
Some of those clients are going to have their automatic
stays violated. By the numbers, some of those clients
are going to be here in Texas. 132


It was simply a networking issue, similar to him saying
I've got a whole drawer full of default judgments that
are empty. 133



Q. But this guy is saying, I need 15,000 bucks. And
isn't it true that you were trying to do what you could
to knock that down for Synergy and say, listen, I think
I can get that down; I think I can get it down?
A. Sure. It wasn't about I think I can get it down. I
think the conversation my opinion of it - without having
a conversation that I had with them - my opinion of it

131   Id. at 62.




                          -32-
was that it was an unrealistic number. Compared to what
other settlements had been done in other districts and
jurisdictions, I felt like Chuck Newton was, you know,
pigs get fat and hogs get slaughtered.     He was asking
for, quite frankly, way too much for what he had done,
and compared to some of the other settlements, he was off
the charts way too much. So that was my opinion of it,
and I tried to express that to Chuck Newton. And I tried
to express to Chuck Newton that an agreed settlement is
probably never going to be as much as you want and but it
is - it does turn the lights on for a day. 134


[T]hat was the intent with me meeting with Chuck Cavness
(sic}, for me to reduce the amount of money, reduce their
exposure. 135


Now, I assert that at no point was anything I said
intended to be a bribe. I didn't invite it as a bribe.
It was merely a conversation about networking, and I
network with opposing counsel on a regular basis. 136


Q. But your testimony here today is that you never tied
settlement or dropping the Cavness matter with the stay
and discharge injunction work in Texas with Mr. Newton?
A. Absolutely no.    Specifically, I did not make that
connection. It was not intended to be that connection.
There was no intent to bribe. Absolutely not. Now, we
did have the conversation.    But to follow-up on your
previous question, I believe it's worked. Mr. Cavness
still doesn't have the $10,000 that Synergy offered on
that day.   And so far, that settlement offer has held
true. 137



134Id. at 75.
13sid. at 79.
136Id. at 80.
131Id. at 95.
                          -33-
F.   May 22, 2019 - Joint Agreed Response to Show Cause Order 138

     On May 22, 2019, Cavness, Synergy, and Berleth filed a Joint
Agreed Response to the May 6 Show Cause Order, stipulating to a
number of facts.    The first paragraph of the joint response stated
that it was being submitted by Cavness "by and through his attorney

of record, Charles (Chuck) Newton," and by Berleth "individually,
and by and through his attorney of record, Adelita Cavada." 139    The
joint response states, in relevant part:
     5.       Newton and Synergy's attorney, Scott Marinelli,
              were in the process of negotiating a proposed
              settlement agreement (the "Proposed Settlement")
              to present to the Court when Marinelli [became]
              unavailable to consummate the Proposed Settlement.
     6.       Synergy then requested that attorney Berleth make
              contact with Newton for purposes only of
              completing the Proposed Settlement.
     7.       Although Synergy understood that Berleth would
              make contact with attorney Newton, it was unaware
              of [the] business luncheon requested by Berleth on
              January 14, 2019.

     8.       At the business luncheon, Berleth believed he
              could get the best outcome for Synergy if he was
              able to arrive at an agreement for an amount of
              less than $15,000.00 as a zealous advocate for his
              client.

     9.       As part of a trial balloon of sorts to get
              negotiations started toward an agreement to settle
              the Cavness case for an amount of less than the
              $15,000.00, Berleth made the statement to Newton
              that he believed Synergy files about 50 bankruptcy
              cases a month in the State of Texas. Mr. Berleth


       Joint Agreed Response to Show Cause Order, Case No. H-19-MP-
     138

302 (Synergy), Docket Entry No. 25.
     139Id.


                                 -34-
       estimated that number. Synergy, however, neither
       knew nor authorized Berleth to make such a
       statement.
10.    Mr. Berleth stated that Synergy could refer all of
       the automatic stay and discharge injunction work
       to Newton's law firm. Again, Synergy neither knew
       nor authorized Berleth to make such a statement.

11.    Berleth had no knowledge of the number of
       bankruptcy cases [that] were filed by Synergy in
       Texas or whether any automatic stay or discharge
       injunction work emanated from any such cases.
12.    At the luncheon meeting, Berleth also made other
       possible proposals of payment of lesser amounts to
       settle the Cavness case below the $15,000.00 made
       the subject of the Proposed Settlement.
13.    Newton, on behalf of Cavness, refused all such
       proposals and did not rely on Berleth's
       foundationless statements.
14.    Berleth had intended to follow up with Newton
       after the luncheon meeting, after he had an
       opportunity to advise Synergy, in a more positive
       way. However, he was confronted by the Court the
       next morning, January 15, 2019, with his
       representation in the Darian Butler case, and
       other matters.
15.    Mr. Berleth is profoundly sorry for the issues
       caused by his attempt to negotiate down the
       $15,000.00 Proposed Settlement.      He genuinely
       apologizes to this Court, Synergy, Mr. Newton, and
       Mr. Cavness.
16.    Mr. Berleth will accept the judgment of this Court
       for his actions.
1 7.   Not as an excuse but an explanation for his
       actions, Robert Berleth wishes the Court to know
       the following:
       a.   He was only licensed to practice law on
            May 1, 201 7.    He operates his own solo
            practice, and he is inexperienced in complex
            bankruptcy matters. His unpracticed actions
            were extemporaneous and unread.

                          -35-
               b.   In making the suggestion to Newton he was
                    oblivious to 18 u.s.c. § 152(6). It was not
                    his intent to knowingly and fraudulently
                    offer remuneration to Newton for not filing
                    an adversary proceeding in the Cavness case.
               c.   As stated, Newton did not accept or rely on
                    the suggestion made, and the goal was merely
                    to make Cavness more amenable to accepting
                    less than the $15,000.00 made the subject of
                    the Proposed Settlement.
               d.   Mr. Berleth's comment to Newton was wrong and
                    at variance with the intent of the meeting.
                    It was mercurial.
     18.       Sean Dean Cavness, Chuck Newton, and Synergy Law,
               LLC believe that Robert Berleth's comment was in
               error, and was made as a result of his
               inexperience.   Mr. Berleth has already entered
               into an Agreed Order for sanctions, and has
               complied with the order, which the Parties believe
               is measured and appropriate. The Parties would
               not like to see further actions taken that may
               irreparably damage his ability to recover from his
               prior bad practices.
     19.       Synergy has agreed to a new settlement in the
               Cavness matter that will be presented to the
               Court.
     20.       The Parties each hope that given the Court's
               discretion, Mr. Berleth will go on in the practice
               of law without making such mistakes again. 1�


G.   May 2 3, 2019 - Hearing on Order to Show Cause 141

     In a hearing before Judge           Isgur addressing the Court's
potential obligation to make a criminal referral regarding the
Berleth matter, Newton stated:


     140
           Id. 11 5-20.
       Transcript of May 23, 2019, Hearing on Order to Show Cause,
     141

Case No. H-19-MP-302 (Synergy), Docket Entry No. 27.
                                  -36-
MR. NEWTON: . . . My general recommendation for the Court
is I don't want you to make the referral. Mine is more
a practical matter than it is a legal matter. I think we
were all young attorneys once that had not practiced very
long. My experience with Mr. Berleth over the course of
this matter is that he can be both zealous and he's
inexperienced, and those are combinations that don't go
very well together. And I don't know how you get over
that except with experience.

As for the law, I'm not sure that he -- I stick with what
I told the Court. But I'm not sure in the hindsight,
from his standpoint and from his authority, I'm not sure
he knowingly made offers, in his mind, on how to proceed.
And if he didn't make knowing offers, maybe the Court has
to refer it, but I think the Court has to determine
whether or not there's some reasonable aspect. And if
there's no knowingness, I'm not sure it's reasonable.
What I would hate to see is that Mr. Berleth's - I'm not
sure that he shouldn't be sanctioned in some way because
I think that there - as the Court has indicated, there
has to be some statement made. But I also know how these
criminal referrals get out of hand. I would hate to see
a young attorney's life ruined because he made some, I
think egregious errors. But he made some errors starting
out in practice when he simply didn't know better. If he
was with a firm or he's with some mentorship, whether he
knew what he was doing, but he's a year and-a-half out of
school. I'm not sure law school prepares you for that.
Lord knows when I started practicing I made a lot of
mistakes and the judges taught me the hard way how to
practice law. 142


So my point is I think he was irresponsible. I have some
question on whether or not he knowingly did something,
made an offer.    He did make an offer, but whether he
knowingly did it with - knowing that it - knowing that
Synergy did not authorize that conduct, that Synergy
authorized the acceptance of the $15,000 offer and that
he wanted to impress Synergy. Synergy did not have any
intention of sending me business. And I'm not sure where
Mr. Berleth got the idea.       But I think what we've
narrowed down is that he -


142
      Id. at 29-30.
                          -37-
     THE COURT:   I've got to ask you.               Does that make it
     better or worse?

    MR. NEWTON:           I'm not sure, Your Honor.

     THE COURT:          I'm not either.

    MR. NEWTON:    But I think what makes      it worse is referring
     it for a criminal referral. If you        want to sanction him,
     if you want to make him go further        than what you have, I
     think that that's appropriate.     I      think what happened,
     happened. 143



     THE COURT: Well, but what does knowingly mean? You're
    telling me he didn't do it knowingly. I think he did it
    very - from what I have seen, and I haven't read the
    deposition yet, it was very knowing. He was trying to
    persuade you to back off.

    MR. NEWTON:           Yes, he was doing that.

     THE COURT:          And he knew who you were.

    MR. NEWTON:           Yes, he knew that.

     THE COURT:          And he knew what he was saying.

    MR. NEWTON:  But I think at some point some people are -
    should be given the benefit of the doubt. 144
Counsel for Berleth stated the following:

    MS. CAVADA:      . If you look at the totality of that
    meeting, the intent, the purpose of the meeting was to
    negotiate down a settlement that had already been there
    or a settlement entered into with a previous attorney.
    That was the goal. There was no intent other than to
    reduce, you know, the 15,000 to something else. There
    was no intent to bribe or -
    THE COURT:   Well, the bribe was what was intended to
    reduce the 15,000, right?

    143
          Id. at   30-32.

    144
          Id. at   33.

                                      -38-
MS. CAVADA:   If you think there is a bribe. But those
statements in a bulleted list look a lot different than
what would have actually occurred in a meeting with his
wife, with Mr. Newton, with his family. Those statements
were made separately over a two-hour conversation. They
were made at different points in time. He did make those
statements, but those were statements separate from
negotiating. It wasn't in exchange for reducing. There
were different parts of the conversations where they
talked about Synergy and the number of cases, you know,
bankruptcy cases that Mr. Berleth was estimating.

THE COURT:   Well, read - I'm looking at what you-all
filed last night.      I'm looking at the statement your
client filed with me. It directly links them.

MS.     CAVADA:       It directly links them as part of a
conversation.


But not as an offer.        It wasn't an offer.


I think when you take the statement, this paragraph with
everything else in this, it's part of a bigger picture
that it was more bluster or - I'm not sure of the word I
should - the description I should be using.          But
Mr. Berleth never, never made a - getting - resolving
this matter with Mr. Cavness contingent on Mr. Newton
accepting any - any cases or anything. They weren't tied
together.


Seeing it now, you know, with your explanation, I do see
how that would - I do see why you would read it that way.
When we were reading it and working on it last night I
was coming - I didn't read it that way because that's not
what Mr. Berleth did. It wasn't a bribe.


He knowingly - he said the words, but it wasn't to give,
offer, receive or attempt to receive anything on behalf
of Synergy in exchange for dropping the Cavness matter.
They weren't tied together. 145


145
      Id. at 13-16.
                               -39-
H.   August 15, 2019 - Berleth' s Preliminary Statement 146

     In a written response to Judge Isgur's charge, submitted to
Judge Hanks, Berleth stated the following:

     Without calling Judge Isgur's integrity into question and
     with the utmost respect for the bench, the Respondent
     absolutely disputes that he communicated with any
     constructive, actual, or inadvertent intent to bribe any
     person at any time.     Specifically, he denies that a
     casual comment made indicating some appropriate business
     referrals might be possible in the future to Charles
     Newton was made with any intent or at a point in the
     conversation to persuade his action or inaction. It was
     a post-settlement conversation that was general,
     non-specific and in the nature of networking, as is
     customary within the legal community.     Mr. Newton has
     stated on the record that he supports the Respondent's
     interpretation, and that he believes no further action
     should be taken.
     The balance and primary substance of Judge Isgur's long
     opinion and narrative recites events for which the
     Respondent has already entered into an agreed order
     acknowledging inappropriate actions, accepted sanctions
     and corrective orders, and all of which sanctions and
     orders have already complied with. These are closed and
     settled matters.    In fact, 16½ pages of the 19-page
     opinion speak only to previously settled issues, at which
     time the Honorable Judge agreed no further �ction was
     needed.   Because Chuck Newton had previously filed a
     status report in Cavness, Judge Isgur was fully aware of
     the settlement conference and discussions between Berleth
     and Newton at the time Isgur signed the agreed order.
     Obviously, his Honor would not have signed the agreed
     order if he believed further actions were warranted. It
     wasn't until Synergy Law, LLC openly and blatantly
     violated Judge Isgur's TRO and injunctive orders-several
     months later-that the "bribery" issues came to be serious
     enough to necessitate a 19-page opinion and criminal
     referral.
     The    Respondent   strongly    disagrees   with    the
     characterization and interpretation of the opinion, and


     14
          6
              Respondent's Preliminary Statement, Docket Entry No. 5.
                                     -40-
     adamantly den[ies] any          and   all   criminal   wrongdoing
     associated therewith. 147


I.   January 14, 2020 - Berleth's Statements at the Disciplinary
     Hearing

     On January 14, 2020, the court held a hearing at which a
special prosecutor presented evidence from the record, and Berleth

was given the opportunity to respond.            Regarding the January 14,
2019, meeting in the Woodlands, Berleth stated:

     MR. BERLETH: . . . I think that all of the parties, Chuck
     Newton and everybody, are in agreement with, you know,
     who said what on what day.    The question is about the
     intent of those statements.    I think there is general
     agreement about the intent or the lack of intent of those
     statements, but there is no real factual disputes about
     them. 148
Berleth did not present any additional evidence about the substance
of his meeting with Newton.


                         III.   Charge of Misconduct

A.   Governing Authority

     Standards of conduct and disciplinary proceedings enforcing
them are governed by the Rules of Discipline,                United States
District Court for the Southern District of Texas                ( "Southern
District Rules of Discipline") . 1�        The Southern District Rules of


     147
           Id. at 1-2.
       Transcript of January 14, 2020, Disciplinary Hearing, Docket
     148

Entry No. 14, p. 46.
     149
           L. R. Appendix A.
                                    -41-
\\



     Discipline state that lawyers who practice before the court must

     "act as mature and responsible professionals," and the "minimum

     standard          of   practice"     is    the     Texas    Disciplinary        Rules   of
                                                                            150
     Professional Conduct ( "Texas Disciplinary Rules")                            As such, a

     violation of the Texas Disciplinary Rules "shall be grounds for

     disciplinary action." 151          However, "the court is not limited by that

     code." 152        For example, Appendix D to the Southern District Local

     Rules provides detailed guidelines for professional conduct to

     which all attorneys practicing in this district are expected to

     adhere. 153

           The Southern District Rules of Discipline do not specify a

     burden of proof in disciplinary proceedings.                          Since the Texas

     Disciplinary Rules provide the minimum standards for practice

     before the court, the court will look to them for guidance.

     Alleged violations of the Texas Disciplinary Rules are governed by

     the Texas Rules of Disciplinary Procedure, which specify that the

     burden       of    proof   in   both      evidentiary      hearings    and     trials   of

     disciplinary actions is by a preponderance of the evidence. 154 This

     burden of          proof   applies     even      where   the   alleged       disciplinary


           1soL.R. Appendix A Rule 1.A.
           1s1L.R. Appendix A Rule 1.B.
           1s2L.R. Appendix A Rule 1.B.

           1s3L.R. Appendix D - Guidelines for Professional Conduct.
           is4Tex. R. Disc. P. 2. 1 7 (M) , 3.08(C)
                                                 -42-
violation could also be charged criminally. 155             The court will

therefore apply a preponderance of the evidence standard in this

case.


B.      Prior Opinions

        The record in this case has already been reviewed by two

judges,        albeit through different legal frameworks.         The court
therefore first addresses what deference, if any, is owed to the

prior opinions.
        Based on the record developed in the bankruptcy court, Judge
Isgur determined in a thorough, 19-page opinion that the court was

required to refer Berleth to the United States Attorney pursuant to
18 U.S.C.        §   3057(a). 156   As stated in Judge Isgur's opinion, the
issue before the Court was to "determine whether its mandatory duty
under 18 U.S.C. § 3057(a) ha[d] been triggered." 1 fl Section 3057(a)
provides,        in pertinent part,       that if a judge has    "reasonable
grounds for believing" that a bankruptcy crime has been committed,
the judge must refer the matter to the United States Attorney.
        In response to the            allegation that Berleth   committed a
bankruptcy crime - specifically, a violation of 18 U.S.C. § 152(6)


        155
        ]L_g_,_, Wilkinson v. Comm'n for Lawyer Discipline, 2019
WL 3330587, at *6 (Tex. App.-Beaumont July 25, 2019, pet. denied)
( "Attorney disciplinary proceedings are civil matters, not criminal
prosecutions.").
        156
              Memorandum Opinion, Docket Entry No. 1, pp. 2, 19.
        157
              Id. at 2.
                                         -43-
- Judge Isgur held two hearings and allowed discovery, including a

deposition of Berleth.            In applying     §     3057 (a) to the record
evidence, Judge Isgur concluded that the court had "reasonable
grounds to believe that Mr. Berleth violated                      §   152 ( 6)," and
therefore "[t] he Court must report the violation." 158                Judge Isgur

also referred the matter to the Southern District of Texas with a
recommendation that disciplinary proceedings be commenced against
Berleth. 159
      Judge      Isgur's    referral   was    assigned    to   Judge      Hanks   to
determine whether further disciplinary proceedings should be held.160
Following review of Judge Isgur's opinion and a response submitted
by Berleth, Judge Hanks concluded that disciplinary proceedings
were warranted. 161      Judge Hanks noted that, based on the record in
the bankruptcy court, "18 U.S.C. § 3057 obligated Judge Isgur to
refer Berleth' s actions to the United States Attorney," and "a
matter serious enough to warrant a criminal referral would also be
serious        enough      to   warrant      referral     [for]       disciplinary


      158
            Id. at 19.


       See L. R. Appendix A Rule 5. B ("Upon receipt of a charge that
      160

is not frivolous, the chief judge shall order the clerk to file the
charge and randomly assign it to a district judge for review to
determine whether further disciplinary proceedings should be
held.").
       Preliminary Report, Docket Entry No. 6; see L. R. Appendix A
      161

Rule 5.C ("After review, the judge will, by written report,
recommend to the chief judge whether further disciplinary
proceedings should be heard and the charges to be heard.").
                                       -44-
proceedings." 1�     Because factual assertions in Berleth's response

were "directly contradicted by the record developed thus far in
this case," Judge Hanks determined that further proceedings were
"necessary to resolve key factual disputes." 163
     Neither Judge Isgur nor Judge Hanks applied a preponderance of

the evidence standard or analyzed Berleth's conduct within the
framework of the Southern District Rules of Discipline - nor did
either judge have the benefit of a full evidentiary hearing.                The
court will therefore conduct an independent analysis of the record
as it now exists in light of the current posture of the case.


c.   Analysis

     Berleth is charged with violating the Southern District Rules
of Discipline by offering case referrals to an opposing lawyer to
induce that lawyer to reduce his settlement demand in a bankruptcy
adversary proceeding in violation of 18 U.S. C.        §   152 ( 6) . 164   As
discussed above, the "minimum standard of practice" under the
Southern District Rules of Discipline is the Texas Disciplinary
Rules, and a violation of the Texas Disciplinary Rules "shall be
grounds for disciplinary action." 165     However,   "the court is not



     162
           Preliminary Report, Docket Entry No. 6, p. 5.
     163
           Id. at 4-5.
     164
           0rder, Docket Entry No. 9, p. 2.
     165   L.R. Appendix A Rule 1. B.

                                   -45-
limited by that code. 11             166
                                           The court looks first to the Texas

Disciplinary Rules to determine if Berleth's conduct violated those

rules.      The court then looks at the Local Rules to determine
whether Berleth otherwise violated the Guidelines for Professional
Conduct for attorneys practicing in this district.

      1.        Violation of the Texas Disciplinary Rules
      Texas Disciplinary Rule               8.04    (Misconduct) contains at least
two provisions that are relevant in this case:
      Rule 8.04 (a) (2)            states that a lawyer shall not "commit a
serious crime,"              defined to include        "a felony involving moral
turpitude,"         or       "commit any other criminal act that reflects

adversely on the lawyer's honesty, trustworthiness or fitness as a
lawyer in other respects."
      Rule     8. 04   (a)   (3)   specifies that a lawyer shall not "engage in
conduct involving dishonesty, fraud, deceit or misrepresentation."
      Conduct that could violate a federal criminal statute, such as
18   U.S.C.     §   152 ( 6) ,     implicates both rules, whether or not the
attorney is charged with or convicted of a crime. 1             6   7
                                                                        As noted in the

      166Id.

       See Tex. R. Disc. P. 8.01. Violation of any of the Texas
      167

Disciplinary Rules constitutes "professional misconduct" under the
Texas Rules of Disciplinary Procedure. Tex. R. Disc. P. 1.06 -
Definitions CC.l. Separately, "professional misconduct" includes
"conviction of a serious crime" and "conviction of an intentional
crime." Tex. R. Disc. P. 1.06 - Definitions CC.7, cc.a. Where an
attorney has been convicted of an "intentional crime," the Texas
Rules of Disciplinary Procedure provide for "compulsory discipline"
under Part VIII. However, "[p]roceedings under this part are not
                                                     (continued...)
                                             -46-
Texas      Rules      of    Disciplinary    Procedure,        "an    attorney    may be

disciplined as a result of the underlying facts as well as being
disciplined upon the conviction [of a crime] . 11168
        In determining whether Berleth violated the Texas Disciplinary
Rules, the court will first determine whether there was a violation
of 18    u.s.c. § 152(6), and therefore Rule 8.04(a)(2), then, more
generally, whether Berleth's conduct violated Rule 8.04(a) (3).

                 a.        Whether Berleth Violated Rule 8.04(a)(2)
        In his initial referral Judge Isgur found reasonable grounds
to believe that Berleth violated 18 U.S.C.§ 152(6), which states:
     A person who .        knowingly and fraudulently gives,
     offers, receives, or attempts to obtain any money or
     property, remuneration, compensation, reward, advantage,
     or promise thereof for acting or forbearing to act in any
     case under title 11;          shall be fined under this
     title, imprisoned not more than 5 years, or both.
     An offense under§ 152(6), as applicable here, requires proof
of the following elements:
     (1)         There existed a proceeding in bankruptcy; and
        (2)      The defendant
                           offered   money,   property,  remuneration,
                           compensation, reward, advantage, or promise
                           thereof
                           for acting or failing to                 act   in   such
                           bankruptcy proceeding; and


           continued)
     167 ( •••

exclusive in that an attorney may be disciplined as a result of the
underlying facts as well as being disciplined upon the conviction
or probation through deferred adjudication.  Tex. R. Disc. P. 8.01.
                                                         11




     168
           Tex. R. Disc. P. 8.01.
                                           -47-
      (3)    The defendant did so knowingly and fraudulently. 169

      The word "knowingly" means that "the act was done voluntarily
 and intentionally, not because of mistake or accident." 170   "An   act
 is done fraudulently if done with intent to deceive or cheat any
 creditor, trustee, or bankruptcy judge."171


                  (i)   Undisputed Elements

      There is no dispute as to the first element.      Cavness filed
 for bankruptcy twice, his dispute with Synergy related to those
 bankruptcy filings, and the adversary proceeding against Synergy
 was based, at least in part, on alleged violations of title 11. 1 n
      There is no dispute as to the first part of the second
 element.   As Berleth stated at the disciplinary hearing:
          . I think that all of the parties, Chuck Newton and
      everybody, are in agreement with, you know, who said what
      on what day. The question is about the intent of those
      statements. . . . there is no real factual disputes about
      them. 173


        See Fifth Circuit Pattern Jury Instruction (Criminal}
      169

§ 2.08A, 2.08B (listing elements of violations of 18 u.s.c.§§ 1,
 4); Seventh Circuit Pattern Jury Instructions, 18 U.S.C.§ 152(6}.
      °Fifth Circuit Pattern Jury Instruction (Criminal) § 1.37
      17

(citing United States v. Aggrawal, 17 F.3d 737, 744 (5th Cir.
1994}}.
       Fifth Circuit Pattern Jury Instruction (Criminal} § 2.08A;
      17
        1
see also id. note ( "The definition[] of .     'fraudulently' may
also apply to prosecution under the other paragraphs of§ 152.").
      1
       Case No. C-18-BK-20275 (Cavness BKl}; Case No. C-18-BK-20425
       72
(Cavness BK2}; Cavness Adversary Complaint, Case No. C-19-AP-2012
(Cavness AP}, Docket Entry No. 1, p. l; id. 11 64-75.
       Transcript of January 14, 2020, Disciplinary Hearing, Docket
      173

Entry No. 14, p. 46.
                                 -48-
       Specifically, it is undisputed that at the January 14, 2019,

meeting Berleth told Newton that (1) Synergy files 50 bankruptcy
cases a month, at least some of which are in the state of Texas;
and (2) Synergy could refer automatic stay and discharge injunction
work from those cases to Newton's law firm. 174


                    (ii)   Disputed Elements

       There is, however, some dispute as to the remaining elements,
specifically, whether Berleth's offer was intended to induce action
or inaction on Newton's part, and whether Berleth acted knowingly
and fraudulently.

                           (a)   Offer for Acting or Failing to Act in
                                 a Bankruptcy Proceeding
       Newton alleges that Berleth's offer was an explicit quid pro
quo:

       [Berleth stated that] if counsel would agree to no longer
       pursue Mr. Cavness' matter that Synergy would refer all
       of its automatic stay and discharge injunction work in
       Texas to Charles Newton & Associates, which could be, in
       Mr. Berleth's view, substantial. 175
       Newton never retracted that allegation, although he did expand
on it when questioned by Judge Isgur:


       Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
       174

Entry No. 6, , 40; Berleth Deposition, Case No. H-19-MP-302
(Synergy), Docket Entry No. 27A, pp. 14-15,17; Joint Response to
Show Cause Order, Case No. H-19-MP-302 (Synergy), Docket Entry
No. 25, ,, 8-13.
            5
       Cavness Objection, Case No. H-19-MP-302 (Synergy), Docket
       17

Entry No. 6, , 40.
                                    -49-
     [W]e had a lengthy conversation, and part of it began in
     this restaurant and proceeded out into the parking lot
     when we left, and the issue arose twice during that time.
     The last time was in the parking lot, and we told Mr.
     Berleth that we would not accept that offer. The first
     time it was broached I told Mr. Berleth that I was here
     to discuss my client and not my relationship or my
     business - pardon me - the law firm's business with any
     client.   And I had thought that that would push the
     subject off. It didn't. It continued. 1 n

     Berleth stated in his deposition and his Preliminary Response
to Judge Hanks that "there was no quid pro quo," 177 and he "denies

that [the offer] was made with any intent or at a point in the
conversation      to   persuade   [Newton's]   action    or   inaction." 178

Specifically, Berleth contends that his offer to refer cases to
Newton "had nothing to do with the current bankruptcies and nothing
to do with Mr. Cavness," 179 that it was merely "a casual comment
. . . indicating some appropriate business referrals," 180 made in "a

completely separate conversation," 181 after Berleth and Newton "had
already said everything [they] were going to say about Synergy and


       Transcript of Hearing Re:
     176
                                      Injunction and Order of
Suspension, Case No. H-19-MP-302 (Synergy), Docket Entry No. 14,
pp. 17-18.
       Berleth Deposition, Case No. 19-MP-302
     177
                                                        (Synergy), Docket
Entry No. 27A, p. 16.
     178
           Respondent's Preliminary Statement, Docket Entry No. 5, p. 1.
       Berleth Deposition, Case No. 19-MP-302 (Synergy), Docket
     179

Entry No. 27A, p. 16.
     180
           Respondent's Preliminary Statement, Docket Entry No. 5, p. 1.
       Berleth Deposition, Case No. 19-MP-302
     181
                                                        (Synergy), Docket
Entry No. 27A, p. 64.
                                    -50-
cavness." 182 In short, "[i]t was a post-settlement conversation that
was general, non-specific and in the nature of networking, as is
customary within the legal community." 183
      Berleth's denials are not persuasive for a number of reasons,
and the credible evidence supports a finding that Berleth offered

to refer cases to Newton to induce Newton to lower his settlement
demand,       i.e.,   to   induce   Newton's   action   and/or     inaction   in
connection with the Cavness adversary proceeding.
      First, Berleth's statements in his deposition and Preliminary
Response are directly contradicted by the Joint Agreed Response he
filed in the bankruptcy court. 184        The Joint Agreed Response links

Berleth' s offer in both timing and purpose with his attempt to
convince Newton to lower his settlement demand.                   Specifically,

while Berleth argues that the offer was part of a "completely
separate" 185     "post-settlement    conversation, " 186   the   Joint Agreed
Response states that the offer was "part of a trial balloon of
sorts to get negotiations started toward an agreement to settle the



      182   Id. at 22.
      183
            Respondent' s Preliminary Statement, Docket Entry No. 5, p. 1.
       Joint Agreed Response to Show Cause Order, Case No. H-19-MP-
      184

302 (Synergy), Docket Entry No. 25.
       Berleth Deposition,
      185
                                    Case No. 19-MP-302 (Synergy), Docket
Entry No. 27A, p. 64.
      186
            Respondent' s Preliminary Statement, Docket Entry No. 5, p. 1.
                                      -51-
Cavness case for an amount of less than $15,000." 1 87       Similarly,

while Berleth argues that the offer           "had nothing to do with
Mr. Cavness," 1 � the Joint Agreed Response states that "the goal" of
the offer was "to make Cavness more amenable to accepting less than
the $15,000.00 made the subject of the Proposed Settlement." 189

     Second,     it makes sense that Berleth would try to find an
alternative way to satisfy Newton. According to Berleth, Newton's
attorneys' fees were the sticking point in negotiations:          "Chuck
Newton was doing the negotiating for himself, not for Mr. Cavness,
because the $10,000 settlement that I offered would have made his
client whole." 190      In Berleth's view, Newton "was asking for, quite
frankly, way too much for what he had done, and compared to some of
the other settlements, he was off the charts way too much." 191      As
such, offering to refer cases to Newton in exchange for a lower
settlement amount would have been a logical, albeit improper,
negotiating tactic.
     Third, while Berleth asserts that "Mr. Newton has stated on
the record that he supports [Berleth's] interpretation, and that he

       Joint Agreed Response to Show Cause Order, Case No. H-19-MP-
     187

302 (Synergy), Docket Entry No. 25, 1 9.
       Berleth Deposition, Case No. 19-MP-302 (Synergy), Docket
     188

Entry No. 27A, p. 16.
       Joint Agreed Response to Show Cause Order, Case No. H-19-MP-
     189

302 (Synergy), Docket Entry No. 25, 1 17.c.
       Berleth Deposition, Case No. 19-MP-302 (Synergy), Docket
     190

Entry No. 27A, p. 26.
     191
           Id. at 75.
                                    -52-
believes no further action should be taken," 192 the record does not

support these assertions.       When questioned by Judge Isgur, Newton
confirmed that the allegations in the Cavness Objection were
truthful, that Berleth in fact made the offer twice during the
January 14 lunch meeting, and that Newton told Berleth that Newton
                                                             193
was there to discuss his client, not his firm's business.           Newton
agreed with Judge Isgur that, in offering to refer cases to Newton,
Berleth was "trying to persuade [Newton] to back off." 194          As to

these factual allegations, Newton did not waiver:        "I stick with

what I told the court." 195
     Furthermore, although Newton was concerned that a criminal
referral might "get out of hand," he nonetheless felt that Berleth
made some "egregious errors," and "there has to be some statement
         196
made."         "If you want to sanction him, if you want to make him go
further than what you have, I think that's appropriate.            I think
what happened happened. 11197
     For all of these reasons, the court finds that the second
element of       §   152(6) is satisfied by a preponderance of the

     in Id.

       Transcript of Hearing Re: Injunction and Order of Suspension,
     193

Case No. H-19-MP-302 (Synergy), Docket Entry No. 14, p. 17.
       Transcript of May 23, 2019 Hearing on Order to Show Cause,
     194

Case No. H-19-MP-302 (Synergy), Docket Entry No. 27, p. 33.
     135
           Id. at 30.
     i96Id.

     197
           Id. at 32.
                                   -53-
evidence:          Berleth offered to refer cases to Newton in an attempt
to persuade Newton to reduce his settlement demand in a bankruptcy
adversary proceeding.

                               (b)   Acting Knowingly and Fraudulently
         There is no genuine dispute that Berleth acted knowingly,

i.e.,         "voluntarily and intentionally,    not because of mistake or
accident."        198
                        To the extent Berleth argues that he did not act
knowingly because his offer was not linked to Newton reducing his
settlement demand,          the credible evidence is to the contrary,     as
discussed above. Similarly, Berleth's argument that he was unaware
of   §        152(6) when he made the offer to Newton is irrelevant:
knowledge of illegality is not an element of§ 152(6). 1�
         Whether Berleth acted fraudulently, i.e., whether he made the
offer to Newton "with intent to deceive or cheat any creditor,
trustee,         or bankruptcy judge, ,,zoo is a closer question.   There is
little direct evidence in the record on which to make that
determination.           Deceptive intent was not addressed in Berleth's
deposition or the Joint Agreed Response, and Berleth's position in
his Preliminary Response and at the January 14, 2020, disciplinary


       Fifth Circuit Pattern Jury Instruction (Criminal) § 1. 37
         198

(citing United States v. Aggrawal, 17 F.3d 737, 744 (5th Cir.
1994)).
         199
               United States v. Zehrbach,     47 F.3d 1252,   1262 (3d Cir.
1995).
      °Fifth Circuit Pattern Jury Instruction (Criminal) § 2. 08A;
         20

see also id. note ("The definition[] of .      'fraudulently' may
also apply to prosecution under the other paragraphs of§ 152.").
                                       -54-
hearing was simply that "there was no intent to bribe [Newton] in

any way." 201
      Nevertheless, as addressed by the special prosecutor at the
January 14 hearing, there is evidence in the record to suggest that
had Newton accepted Berleth's offer and case referrals had become
part of the settlement consideration,           finalizing the settlement

could have involved misrepresentations to the bankruptcy court.202
As Newton advised the court when he first proposed an adversary
proceeding against Synergy, "[s]hould a settlement or resolution
result      without   the   need    to   file   an   adversary   proceeding,
Mr. Cavness will file and circulate a motion for approval pursuant
to F.R. Bankr. P. 9019." 203       Such a motion would require the parties
to make a number of representations to the court, chief among them
that the settlement was an arms-length transaction not tainted by
fraud.2M     When the Cavness dispute was ultimately settled without


       Respondent' s Preliminary Statement, Docket Entry No. 5,
      201

p. 1; Transcript of January 14, 2020, Disciplinary Hearing, Docket
Entry No. 14, p. 62.
       see Transcript of January 14, 2020 Disciplinary Hearing,
      202

Docket Entry No. 14, pp. 42-45, 53-54.
       Status Report, Case No. C-18-BK-20425 (Cavness BK2), , 16.
      203

Rule 9019(a) states:   "On motion by the trustee and after notice
and a hearing, the court may approve a compromise or settlement.
Notice shall be given to creditors, the United States trustee, the
debtor, and indenture trustees as provided in Rule 2002 and to any
other entity as the court may direct."
       Before approving a settlement under Rule 9019, a bankruptcy
     204

court must be satisfied that the settlement is "fair and equitable
and in the best interest of the estate." Matter of Foster Mortg.
Corp., 68 F.3d 914, 917 (5th Cir. 1995).      "To assure a proper
                                                    (continued...)
                                      -55-
Berleth's involvement, Newton submitted a motion stating just that:
"Mr. Cavness contends that the parties have engaged in arms-length
negotiations and that the settlement agreement reached is an
arms-length settlement. 11205
     The court recognizes that this possible result is speculative.

There is no evidence that Berleth was aware of Rule 9019's
requirements or that he knew settlement of the Cavness dispute
would involve any factual representations to the bankruptcy court.
Nevertheless, as discussed in Judge Isgur's opinion referring this
case, Berleth's lack of candor before the bankruptcy court and his
inconsistent statements regarding the allegations against him are
indicative of "dishonest character.       11206
                                                  They provide circumstantial
evidence of fraudulent intent.      But after applying a preponderance
of the evidence standard to the strict elements of§ 152(6), the
court does not find that the third element of §                    152(6) is
satisfied.       There is not sufficient evidence to establish that



           continued)
     204 ( •
          • •
compromise the bankruptcy judge, must be apprised of all the
necessary facts for an intelligent, objective and educated
evaluation." Matter of Jackson Brewing Co., 624 F.2d 599, 602 (5th
Cir. 1980).   Specifically, the bankruptcy court must consider a
number of factors, including the extent to which the settlement "is
the product of arms-length bargaining, and not of fraud or
collusion." Matter of Foster Mortg. Corp., 68 F.3d at 917-18.
       First Amended Motion to Compromise Controversy Pursuant to
     205

FRBP 9019, Case No. C-18-BK-20425 (Cavness BK2), Docket Entry
No. 85, � 23.
     206
           Memorandum Opinion and Order, Docket Entry No. 1, pp. 17-18.
                                   -56-
Berleth offered cases to Newton with the intent to deceive a

creditor, trustee, or bankruptcy judge. Based on the record before
it, the court therefore finds that the evidence is not sufficient
to   prove a     violation    of   §   152(6)     or    a    violation   of   Texas
Disciplinary Rule 8.04(a)(2).

                             (c)   Whether    Berleth           violated      Rule
                                   8.04(a)(3)
      Unlike Rule 8.04(a)(2), which requires proof of a crime,
Rule 8.04(a)(3) sweeps more broadly - it prohibits any conduct
"involving dishonesty, fraud, deceit or misrepresentation."                    The
Texas Disciplinary Rules define               "fraud"   as    "conduct having a
purpose to deceive and not merely negligent misrepresentation or
failure to apprise another of relevant information. 11207                The terms
"dishonesty," "deceit," and "misrepresentation" are not defined in
the Rules, but they have similar and overlapping dictionary
definitions:     demonstrating a lack of honesty or integrity, causing
someone to accept as true or valid what is false or invalid, and
giving false or misleading representations.w8
     Violation of Rule 8.04(a)(3) requires proof of fraudulent
intent or an intent to deceive.           As discussed above, there is no
direct evidence that Berleth intended to deceive the bankruptcy
court.      While it could be argued that Berleth intended to deceive

     207
           Tex. Disciplinary R. Prof. Conduct, Terminology.
       "Dishonesty," "Deceit," and "Misrepresent," The Merriam­
     208

Webster.com Dictionary, available at https://www.merriam-webster.
com/dictionary/misrepresentation. Accessed 27 January 2020.
                                       -57-
Cavness by insisting on terms that would benefit Synergy and Newton

at Cavness's expense, the evidence in the record suggests that any
reduction in the settlement demand would have come from Newton's
attorneys' fees, not Cavness's recovery.            Berleth stated that his
reduced settlement offer would make Cavness whole, but "Newton was
doing the negotiating for himself, not for Mr. Cavness. 11209                The

evidence therefore does not establish that Berleth sought to
deceive or disadvantage Cavness by offering to refer cases to
Newton.
     It is true that even apart from his interactions with Newton,
Berleth demonstrated a lack of candor before the bankruptcy court,
and that the positions he took in his deposition were inconsistent
with his statements in the Joint Agreed Response.               Nevertheless,
having     carefully   considered    all    of   the    evidence,    the   court
concludes that there is insufficient evidence of dishonesty, fraud,
deceit,    or    misrepresentation    to    prove   a    violation   of    Texas
Disciplinary Rule 8. 04 (a) (3) .

     2.         Violation of the Southern District of Texas Guidelines
                for Professional Conduct
     The Southern District of Texas Guidelines for Professional
Conduct states, inter alia:
     A.         In fulfilling his or her primary duty to the
                client, a lawyer must be ever conscious of the
                broader duty to the judicial system that serves
                both attorney and client.


       Berleth Deposition,
     209
                                 Case No.        H-19-MP-302,   Docket Entry
No. 27A, p. 26.
                                     -58-
     B.        A lawyer owes, to the judiciary, candor, diligence
               and utmost respect.


     D.        A    lawyer   unquestionably    owes,   to    the
               administration of justice, the fundamental duties
               of personal dignity and professional integrity. 210
     The court concludes that Berleth violated these Guidelines for

Professional Conduct.        Berleth owed a duty of candor to the

judiciary.      His deposition testimony, which is inconsistent with
the stipulation .. in the Joint Agreed Response to Show Cause Order,
reflects a lack of candor before Judge Isgur in violation of
Guidelines A, B, and D.
     In addition, Berleth's attempts to renegotiate the settlement
amount to be paid to Cavness by offering to refer cases to Newton
if he would reduce the $15, ooo settlement evidenced a lack of
professional integrity.      Even if Berleth's settlement proposal had
only resulted in an agreement by Newton to reduce his attorneys'
fees, with no reduction in the damages to be received by Cavness,
the submission of such an agreement to Judge Isgur for approval
could have been a breach of Berleth's duty to the judicial system
in violation of Guideline A, a breach of his duty of candor to the
judiciary in violation of Guideline B, and a breach of his duty to
the administration of justice and personal integrity in violation
of Guideline D.       The fact that Berleth's proposal did not bear
fruit does not absolve him.


     210   L.R. Appendix D 11 A, B, D.

                                   -59-
     3         Factors to be Considered in Imposing Sanctions
     Rule 5.F. of the Southern District Rules of Discipline states
that if the hearing judge determines that disciplinary action
should be taken, the judge shall (1) make findings of violations,
and (2) order either (A) permanent disbarment, (B) a suspension, or

(C) a written or oral reprimand and whether such should be public
or private, with such conditions as the judge may order.
     While the      Southern District Rules of Discipline do not
identify factors to be considered, Rule 15.02 of the Texas Rules of
Disciplinary Procedure states that, "[i] n imposing a sanction after
a finding of Professional Misconduct, the disciplinary tribunal
should consider the following factors:
     (a)       the duty violated;
     (b)       the Respondent's level of culpability;
     ( c)      the potential or actual injury caused by the
               Respondent's misconduct; and
     (d)       the existence        of    aggravating        or     mitigating
               factors." 211
     "After      misconduct   has    been       established,      aggravating     and
mitigating      circumstances   may       be    considered     in    deciding    what
sanction to impose."      Specific aggravating and mitigating factors
are identified in sections 15.09(B) and (C).
     Addressing factors (a) and (b), the court finds that Berleth
knowingly violated three of the court's Guidelines for Professional

     21
       1   Tex. R. Disc. P. 15.02.
                                         -60-
Conduct.   As to factor    (c), although Newton did not accede to

Berleth's offer to accept legal services in return for lowering his

settlement demand, the offer had the potential to practice a fraud

on the bankruptcy court if a settlement had been renegotiated as

suggested by Berleth and presented to the bankruptcy court for

approval without the court's knowledge of the true facts of the

negotiations between Berleth and Newton.

     Factor   (d) requires the court to consider aggravating or

mitigating factors. Other than the sanctions previously imposed on

Berleth by Judge Isgur, Berleth has no disciplinary record.212       The

only relevant aggravating factor the court has identified is

Berleth's initial "refusal to acknowledge [the] wrongful nature of

his conduct"213 before Judge Isgur.       Relevant mitigating factors are

"his inexperience in the practice of law," 214 the imposition of

sanctions already imposed by Judge Isgur,215 and the remorse and

contrition Berleth expressed to the court. 216

     This is a troubling case.       An inexperienced lawyer violated

several Guidelines for Professional Conduct, and his conduct could

have resulted in much more serious violations had the court found


     212Id. Rules 15.09.B.2. (a) and C.2. (a).

     2urd. Rule 15.09.B.2. (g).

     214Id. Rule 15.09.C.2. (f).

     21sid. Rule 15.09.C.2. (k).

     216Id. Rule 15.09.C.2. (1).

                                   -61-
fraudulent intent. Having considered all of the relevant factors,
the court concludes that Berleth should be privately reprimanded.
A private reprimand is not a viable remedy, however, because the
records in the underlying bankruptcy cases and in this action,
which will include the court's Memorandum Opinion and Order, are

publicly available. The court's Memorandum Opinion and Order will
serve as a reprimand since the court has reproved Berleth for his
conduct.   No further sanction is necessary.    The court cautions
Berleth, however, to give careful attention to all of the ethical
standards that govern his conduct as an attorney admitted to
practice before the court and to guard against any violations of
those standards.
     Pursuant to Rule 5.F., the clerk of court will provide a copy
of this Memorandum Opinion and Order to Robert W. Berleth and to
Chief Judge Lee H. Rosenthal.   The clerk will also provide copies
to Judge George C. Hanks, Jr. and Judge Marvin P. Isgur.

     SIGNED at Houston, Texas, on this 31st day of January, 2020.




                                SENIOR UNITED STATES DISTRICT JUDGE




                                -62-
